Citation Nr: 0307292	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION


The veteran served on active duty from June 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for multiple sclerosis.  The veteran filed 
a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  Multiple sclerosis was not present in service and was not 
manifest to a degree of 10 percent or more within 7 years of 
his separation from service in July 1971.


CONCLUSION OF LAW

Multiple sclerosis was neither incurred in nor aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in July 2000, in the statement of the 
case (SOC) issued in August 2000, in the supplemental 
statement of the case (SSOC) issued in March 2001, at the 
time of a hearing before an RO hearing officer in October 
2000, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in March 2001, and again in a lengthy letter to 
the veteran dated in April 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided the veteran 
with detailed information about the new rights provided under 
this new law, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes, and several personal statements 
made by the veteran in support of his claim.  The veteran 
testified at a hearing before an RO hearing officer in 
October 2000, and a transcript of this testimony has been 
associated with the veteran's claims file.  In August 2002, 
the Board undertook additional development in this case, to 
include sending him a letter requesting that the veteran 
complete enclosed VA Forms 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
for Drs. Judge, Hughes and Bodour so that VA could obtain 
additional medical records referenced by the veteran and by 
Dr. Judge in his medical reports.  He was also informed that 
he could choose not to provide the released necessary for VA 
to obtain these records, but instead procure these records 
himself and forward them to VA for consideration.  He was 
duly informed that "failure to respond could severely hamper 
our efforts to assist you and may have an adverse effect on 
our ultimate decision."  Nevertheless, to date the veteran 
has not returned these forms or otherwise responded to this 
request, nor has he submitted any such records himself.  
Therefore, the Board finds that the RO has effectively 
notified the veteran of the evidence required to substantiate 
his claim, and that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including multiple sclerosis, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within a prescribed period 
of time following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1997).  In the case of multiple sclerosis, 
this disorder must have become manifest to a degree of 10 
percent or more within 7 years of the date of separation from 
service.  38 C.F.R. § 3.307(a)(3).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

Evidence relevant to the veteran's claim for service 
connection for multiple sclerosis includes his service 
medical records, which are negative for any recorded evidence 
of complaints or diagnoses of, or treatment for, multiple 
sclerosis.

The first relevant post-service evidence consists of a 
discharge summary reflecting hospitalization at W. A. Foote 
Memorial Hospital in Jackson, Michigan from September 21-24, 
1982, signed by Dr. Aida Bodour.  In this discharge summary, 
Dr. Bodour stated that at the time of hospitalization, the 
veteran complained of increasing dysarthria and numbness in 
both upper extremities.  Dr. Bodour stated that the veteran 
had had an increasing difficulty with his speech in terms of 
slurring and dysarthria, and over the "past few months" had 
noticed a gradual onset of numbness in both upper 
extremities.  She also noted that a computed tomography (CT) 
scan just prior to admission had resulted out a posterior 
fossa tumor, and that the veteran had been admitted for a 
spinal tap to rule out other causes of the veteran's 
symptoms.  A complete neurological work-up revealed 
essentially negative results.  Dr. Bodour stated that in 
light of these normal results, "the possibility of multiple 
sclerosis was raised."  However, she believed that the 
veteran should continue to be observed periodically on an 
outpatient basis and undergo further testing if his clinical 
symptomatology changed, emphasizing to the veteran "that by 
no means we had a definite diagnosis at this time."

The Board observes that the report of the neurological 
evaluation conducted by Dr. Bodour during the veteran's 
hospitalization is also of record, also dated in September 
1982.  In the section entitled "History and Physical," Dr. 
Bodour stated that the veteran "has had some difficulty with 
numbness of both upper and lower extremities for about three 
to four years now.  Apparently it was pretty severe three to 
four years ago and he consulted a chiropractor back then and 
after a few chiropractic treatments his symptoms cleared up-
the numbness of the lower extremities particularly.  The 
upper extremities however have continue to demonstrate 
numbness on an on and off basis..."  She also commented that 
"over a period of the last couple of months" he had 
experienced increasing pain in the cervical region as well as 
some difficulty talking, which had precipitated the 
neurological evaluation.  

Also relevant are treatment records dated in May 1988 from 
Joseph A. Mayo, Jr.  At that time, the veteran complained of 
numbness in the neck, low back and hands, as well as a lack 
of balance when his eyes were closed or when he was in the 
dark.  The veteran stated that he had been told that he had 
multiple sclerosis, but that another doctor (the name is 
unclear, perhaps Dr. Goodheart) said "no way."  He also 
reported a history of having been hit on the head in 1970 by 
a front end loader.  He reported that he had been going to 
Dr. Hughes, who provided treatment which helped with the 
numbness in the chest area but did not resolve the numbness 
in his hands.  Dr. Mayo did not provide a diagnosis.

Also relevant are multiple medical reports from Frank P. 
Judge, Jr. dated from November 1993 to October 2000.  While 
many of these reports primarily concern establishing the 
correct diagnosis and treatment for the veteran's multiple 
sclerosis, several of these reports address the date of onset 
of the veteran's multiple sclerosis symptomatology.  At the 
time of the first of these reports, dated in November 1993, 
Dr. Judge indicated that he had conducted an initial 
evaluation of the veteran, and believed that he was suffering 
from multiple sclerosis.  Dr. Judge stated that "His first 
attack was probably somewhere around 1977.  Only one time did 
[he] have a symptom above the neck when he thought he might 
have had slurred speech in 1977, and this cleared up in a few 
weeks.  Every other symptom since then has been referable to 
his upper or lower extremities."  Dr. Judge further noted 
that he had asked the veteran to sign a release "for the 
records of Ada [sic] Badour [sic] because she did a spinal 
tap and I would like to see the results of that."  Later in 
his report, Dr. Judge indicated that "His original problems 
began in 1977, the day after he fell off a ladder.  He noted 
some slurred speech and ataxia.  This cleared up within a 
matter or [sic] weeks.  He then went for a couple of years or 
so, until he had some difficulty with his legs and numbness 
of the fingers.  This partially cleared and he remained 
stable for 6-7 years, until 4-5 years ago.  He then began 
having progressive gait difficulty."

In a subsequent report dated in October 1996, Dr. Judge 
stated the following:

The other aspect of his problem is that 
he is probably eligible for a service 
connected MS.  He had symptoms within a 
few years of discharge from active 
service and he saw Dr. Badour in Jackson, 
Michigan.  I told him to call or contact 
the V.A. person to see if he would 
qualify for some help from the V.A..  He 
can get his records from Dr. Badour and I 
can help him fill out the V.A. papers.  
The best thing for him to do would be 
[to] make a contact with the V.A. himself 
and discuss it with one of their workers.

In April 1997, Dr. Judge noted that the veteran "did not 
make contact with the VA contact man.  I told him he should 
do this, because he had a record of his MS symptoms being 
present for at least since 1978.  He thinks he was in active 
duty up until 1972."

At the time of a subsequent report in November 1997, Dr. 
Judge noted that the veteran had contacted VA, but had been 
told that he made too much money to qualify for financial 
help.  Dr. Judge stated that "I do not think he explained 
the problem, and the fact that he was applying for a service 
connected disability and not some financial help.  He had the 
symptoms going back at least to 1978, according to the 
medical records I have, and he was discharged from active 
duty in 1972.  That would bring him within the 7 year rule."

More recently, in a report dated in November 1998, Dr. Judge 
stated that "I want him to establish that his MSS is service 
connected.  I have medical notes from 1982 and she dated the 
symptoms approximately four years before that.  He was 
discharged from the service in 1973 so this would bring him 
within the 7 year interval."

In October 2000, the veteran testified before an RO hearing 
officer.  At that time, he stated that he did not experience 
any neurological problems.  Transcript at page 2.  He 
reported that he first began to experience symptoms of 
multiple sclerosis, consisting primarily of numbness from the 
waist up, in approximately 1974, some 2 to 3 years after 
separation from service.  T. at p. 2.  He stated that he was 
treated at that time by a chiropractor, Dr. Hughes, who 
provided treatment for approximately 2 months, following 
which his numbness abated.  T. at p. 2.  He stated that 
approximately 2 years later, in approximately 1976 or 1977, 
his numbness returned, prompting him to seek treatment from 
another chiropractor, Dr. Mayo, in Michigan Center, Michigan.  
T. at p. 3.  He reported that since he was having difficulty 
with his speech, stability, and hysteria, Dr. Mayo suggested 
that the veteran contact his family physician, Dr. Hobnet, to 
have her set up an appointment with a neurologist.  T. at p. 
3.  The veteran reported that Dr. Hobnet, who had since 
passed away, sent him to Dr. Bodour for treatment.  T. at p. 
3.   The veteran reported that Dr. Bodour administered a 
battery of tests, but that he did not know the results of 
this testing.  T. at p. 4.  However, he stated that Dr. 
Bodour sent him to a hospital for 3 days, at which time he 
had a "spinal" performed, which Dr. Bodour told him showed 
that he was suffering from multiple sclerosis.  T. at p. 4.  
The veteran's representative clarified that this "spinal" 
was actually a myelogram, which was conducted to check the 
veteran's cerebrospinal fluid level.  T. at p. 4.  

The veteran stated that he was subsequently treated by Dr. 
Judge, who had sent away and gotten Dr. Bodour's records.  T. 
at p. 4.  The veteran reported that he began experiencing 
numbness in his fingers in approximately 1973 or 1974, as 
well as some decreased stability.  T. at p. 5.  He reported 
that he was currently being treated by Dr. Judge, that he had 
been treated by this doctor for his multiple sclerosis since 
1993 or 1994, and that he had not seen any other doctors for 
treatment of his multiple sclerosis.  T. at p. 5.  The 
veteran indicated that he would tray to obtain the records 
from Drs. Hughes, Mayo, and Bodour, since he believed that 
all these physicians were still alive and practicing 
medicine.  T. at p. 7.  The veteran's service representative 
asserted that service connection for multiple sclerosis 
should be granted based on the 1997 statement from Dr. Judge, 
in which he stated that, according to the medical records he 
had, the veteran had symptoms going back to at least 1978, 
since that would place the onset of the veteran's symptoms 
within the 7-year presumptive period for multiple sclerosis.

In November 2000, the veteran submitted medical records from 
Dr. Mayo and Foote Hospital, which have been described above.  
In addition, he stated that he "could not get any records 
from Dr. Hughes or Dr. Bodour."  He stated that he had 
requested records from Dr. Judge, and would forward them to 
VA as soon as he received them.  The Board observes that 
numerous treatment reports from Dr. Judge were subsequently 
added to the veteran's claims file, but that they are all 
duplicates of records from Dr. Judge which were previously of 
record and which the Board has discussed above.

In November 2000, the veteran underwent a VA examination.  At 
that time, the examiner noted that the veteran was under Dr. 
Judge's care for treatment of multiple sclerosis.  The VA 
examiner recorded the veteran's report of his medical history 
as follows:

He states that, early in the 1980s, he 
suffered a fall and complained of 
numbness in his hands, a loss of balance 
and speech difficulties.  He was seen at 
Foote Hospital by a private neurologist, 
Dr. Bodor, and his record from that visit 
was brought to this visit.  In that 
record, Dr. Bodor describes in her 
differential diagnosis that the patient 
might have multiple sclerosis.  There is 
no other medical record with the patient 
documenting his diagnosis or evaluation 
for this malady.  He states that, after 
that visit, he was diagnosed with 
multiple sclerosis and has been under 
treatment since then.

Following a physical examination, the examiner rendered a 
diagnosis of multiple sclerosis.

Later in November 2000, the veteran underwent a VA neurology 
follow-up examination.  At that time the veteran stated that 
his problems began in the mid-1970s, at which time he was 
numb from the waist up.  This episode reportedly lasted 10 
weeks, and then resolved, except for some remaining numbness 
in the hands.  The veteran reported that he had another 
episode when he had slurred speech and trouble walking in the 
late 1970's.  His next episode was reportedly in 1993, when 
he saw Dr. Judge with complaints of difficulty walking, at 
which time he was first diagnosed with multiple sclerosis.

In 2002, the Board determined that additional development was 
needed in this case prior to final adjudication of the claim 
for service connection for multiple sclerosis.  Specifically, 
the Board observed that at the time of his hearing, the 
veteran reported that the initial onset of manifestations of 
multiple sclerosis occurred in the 1970s, within a few years 
of separation from service.  He indicated that he was treated 
by Dr. Hughes.  The Board observed that the RO had advised 
the veteran to obtain and submit records from this physician.  
The veteran later indicated that he could not get records 
from Dr. Hughes, but he did not report why these records were 
not available.  In addition, in a November 1997 report, Dr. 
Judge stated that, according to medical records in his 
possession, the veteran had experienced symptoms of multiple 
sclerosis since at least 1978.  The Board noted that a 
hospital report dated in September 1982 referred to symptoms 
of multiple sclerosis for three to four years, and that this 
report had been signed by Dr. Aida Bodour, a neurologist.  
The Board noted that the RO had also requested that the 
veteran obtain records from Dr. Bodour, but that the veteran 
had responded that he could not obtain them, although he 
again did not indicate why not.  

Therefore, the Board instructed that a letter be sent to the 
veteran requesting that he complete and return a release form 
for Dr. Judge, and that, once this signed form was returned, 
VA then request all records in Dr. Judge's possession, 
including those from any other medical provider, 
demonstrating treatment for symptomatology relating to 
treatment for the veteran's multiple sclerosis prior to his 
care of the veteran in 1993.  These records were to include 
the 1978 records explicitly noted by Dr. Judge in his 
November 1997 letter.  

In addition, the Board instructed that the letter to the 
veteran also ask that he provide identifying data for Drs. 
Hughes and Bodour, and that he complete and return release 
forms for these physician so that VA could request records 
from these two sources.  As noted earlier in this decision, 
the Board's letter to the veteran was sent in December 2002, 
but the veteran has failed to return the requested release 
forms, or to respond to this letter in any way.

Analysis

In this case, the evidence does not show - and the veteran 
himself does not contend - that the veteran's multiple 
sclerosis had its onset during the veteran's military service 
from June 1967 to July 1971.  Instead, the veteran asserts 
that his multiple sclerosis became manifest to a degree of 10 
percent or more within 7 years of his separation from 
service, i.e., prior to or on July 9, 1978.

A review of the evidence detailed above reveals that there is 
no contemporaneous medical evidence whatsoever from the 7-
year period from July 1971 to July 1978 contained in the 
veteran's claims file.  As noted above, the veteran has 
reported that his efforts to procure records from Dr. Hughes 
and Dr. Mayo from this period were unsuccessful, and he has 
not returned release forms to VA to allow VA to assist him in 
obtaining such records.  

The first medical evidence showing symptoms, which were later 
determined to be a manifestation of multiple sclerosis, 
consists of the discharge summary and neurological evaluation 
by Dr. Bodour at W. A. Foote Memorial Hospital in September 
1982.  At that time, she recorded the veteran's report that 
he had had some difficulty with numbness of both upper and 
lower extremities for "about three to four years now."  The 
veteran, through his attorney, has argued that this statement 
shows that the veteran's multiple sclerosis was manifest 
within 7 years of the veteran's separation from service.  In 
general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that the notation by 
Dr. Bodour does not provide credible evidence that the 
veteran's multiple sclerosis symptoms began with 7 years of 
his separation from service for two reasons.  

First, the Board observes that, even if the outermost date of 
the date range noted by Dr. Bodour were to be accepted as 
accurate, four years prior to September 1982 would be 
September 1978, which is still beyond the 7-year presumptive 
period from July 1971 to July 1978.  

Second, the Board finds that the veteran's recollection of 
the timeline of events is, at best, inconsistent, such that 
his reports of the date of onset of symptoms is unreliable, 
particularly in light of the complete lack of contemporaneous 
evidence of such symptoms.  For example, at the time of his 
October 2000 hearing, the veteran reported that he first 
experienced multiple sclerosis symptoms in 1974, at which 
time he sought treatment from Dr. Hughes, and that 2 years 
later his symptoms returned, prompting him to seek treatment 
from Dr. Mayo in 1976 or 1977.  The Board observes that while 
the records of Dr. Hughes are not contained in the veteran's 
claims file, several treatment records from Dr. Mayo, 
including a Confidential Patient Information form completed 
by the veteran on May 6, 1988, apparently a standard form for 
all new patients on their initial visit, as well as an 
excerpt from the veteran's treatment chart, appear to show 
that the veteran was first treated by Dr. Mayo in 1988, more 
than a decade after the veteran reported being treated by 
him.  Furthermore, while the records from Dr. Mayo do note 
that the veteran "was going to Dr. Hughes," there was no 
mention of this treatment having been provided some 14 years 
earlier, as alleged by the veteran, as would normally be 
expected if such a lengthy time period had passed since the 
last visit.  Indeed, if the veteran was treated by Dr. Mayo 
approximately two years after having been treated by Dr. 
Hughes, as recalled by the veteran during his hearing, that 
would place the treatment by Dr. Hughes in approximately 
1986, not 1974, as claimed by the veteran.  

Furthermore, the Board notes that at the time of a VA 
neurology follow-up in November 2000, the veteran reported 
that he had suffered from slurred speech and trouble walking 
in the late 1970s.  However, the neurological report by Dr. 
Bodour in September 1982 indicates that while the veteran had 
had numbness three to four years earlier, he first noticed 
that he was "starting to have some difficulty talking" 
during the "last couple months" prior to September 1982.  
Indeed, she noted that the new symptom of slurred speech was 
what had prompted the veteran to seek a neurological 
evaluation in 1982.  The Board notes these inconsistencies 
not in an effort to imply any deliberate misrepresentation on 
the part of the veteran, but rather simply to show that the 
accuracy of the veteran's present recollection of events many 
years earlier appears to have been understandably affected to 
some degree by the passage of time.  In any case, the Board 
finds that the veteran's vague recollection of the date of 
onset of his symptoms as having started "about three or four 
years now" at the time of treatment in 1982 is unreliable, 
in the absence of any objective contemporaneous evidence 
which indicates the actual date of onset of these symptoms.

The next evidence relating to the date of onset of the 
veteran's multiple sclerosis symptoms is found in the medical 
reports from Dr. Judge dating from 1993 and after, some 22 
years after the veteran's separation from service.  In these 
reports, Dr. Judge stated that the veteran's multiple 
sclerosis symptoms began within 7 years after the veteran's 
discharge from the military, based on medical records in his 
possession.  In November 1997, Dr. Judge stated that the 
veteran was discharged from active duty in 1972, and that he 
has multiple sclerosis symptoms "going back at least to 
1978, according to the medical records I have."  In November 
1998, Dr. Judge stated that the veteran was discharged from 
the service in 1973, and that in medical notes from 1982 
"she dated the symptoms approximately four years before 
that."  The Board notes that efforts to clarify the records 
Dr. Judge was referring to, as well as to discern the 
identity of the "she" who dated the veteran's symptoms to 
four years prior to 1982, have been thwarted by the veteran's 
failure to return a release form which would allow VA to 
request such records from Dr. Judge.  However, it appears 
likely that these records consisted of the September 1982 
discharge summary and neurological evaluation by Dr. Bodour 
discussed above, since, in the aggregate, Dr. Judge referred 
to "medical notes from 1982," noted the fact that the 
veteran was treated after discharge by "Dr. Badour in 
Jackson, Michigan," referenced a female physician (i.e., 
"she" dated the symptoms), noted the fact that the 1982 
records showed that the veteran's symptoms started 
"approximately four years before," which would be in 1978, 
and stated that the veteran's symptoms went "back at least 
to 1978, according to the medical records I have," which 
again would be consistent with Dr. Bodour's comments.  
However, the Board finds that, in addition to the fact that 
Dr. Judge's statements regarding the year of the veteran's 
separation from service were in error (the veteran was 
discharged in 1971, not 1972 or 1973), to the extent that he 
relied on the September 1982 reports from Dr. Bodour to 
establish the date of onset of the veteran's symptoms, this 
opinion fails to establish a manifestation of multiple 
sclerosis symptoms during the 7-year presumptive period for 
the same reasons that that the statements by Dr. Bodour 
themselves fail to establish such a manifestation.  As noted 
above, even if the Board were to accept the accuracy of the 
veteran's historical statements, and were to accept the 
earliest date from the range discussed by Dr. Bodour, such 
symptoms would have been manifest in late 1978, outside of 
the 7-year presumptive period.  

The Board finds that, having determined that the clear weight 
of the evidence of record establishes that the veteran's 
multiple sclerosis was not manifest during the 7-year period 
following his discharge from service, it need not reach the 
further question of whether such symptoms showed that the 
veteran's multiple sclerosis was manifest to a degree of 10 
percent or more during the 7-year period, as is required for 
a grant based on presumptive service connection.

The Board has considered the veteran's own statements and 
hearing testimony to the effect that the symptoms he recalled 
experiencing in the 1970s were probably early manifestations 
of his multiple sclerosis, first diagnosed in 1993.  However, 
as the veteran is not a medical expert, he is not qualified 
to express an opinion regarding any medical causation of his 
multiple sclerosis.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for multiple sclerosis.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for multiple sclerosis is denied.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

